Opinion issued October 13, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00893-CR
____________

IN RE WILLIE FIELD WILLIAMS, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          On May 2, 2005, relator, Willie Field Williams, filed a petition for a writ of
mandamus in this court.  We deny relator’s petition.
          It is so ORDERED.PER CURIAM

Panel consists of Chief Justice Radack and Justices Alcala and Bland.

Do not publish.   Tex. R. App. P. 47.2(b).